Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151097 & (13)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  ROBERT J. ZAWACKI, Conservator                                                                          David F. Viviano
  of JOHN ANTHONY ZAWACKI, a                                                                          Richard H. Bernstein,
  Legally Incapacitated Person,                                                                                       Justices
               Plaintiff-Appellee,
  v                                                                 SC: 151097
                                                                    COA: 322623
                                                                    Macomb CC: 12-002063-NI
  MONICA SUZANNE ELLIOTT and
  MICHIGAN BELL TELEPHONE
  COMPANY, d/b/a AT&T MICHIGAN,
           Defendants-Appellants.

  ____________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 29, 2015 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 23, 2015
         a0416
                                                                               Clerk